Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 – 2, 4, 9 – 10, 17 – 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al. (US 2012/0231751, Oka hereafter).
Regarding claim 1, Oka teaches An emissions-suppression circuit comprising: 
a notch filter (notch filter, 120A, Fig. 3) associated with a first frequency range (associated frequency with the system, specifically as shown in Fig. 5, paragraph 32, paragraph 44); 
a switch assembly including a first switch (switch, 140A of Fig. 3), the switch assembly being configured to in a filter state, couple the notch filter and the first switch to a transmit path, and in a bypass state, decouple the notch filter and the first switch from the transmit path (as shown in Fig. 3, when the switch is connected to notch filter, the transmission path is connected with notch filter, and when it is not connected to notch filter it bypasses the notch filter, paragraph 32), and 
a duplexer (duplexer, 102 of Fig. 3) coupled to the switch assembly (coupled to switch 140A), the duplexer including a transmit filter (transmit filter, 110 A of Fig. 3) that is associated with a second frequency range (please refer to Fig. 5, shows the frequency range associated with the transmission filter and notch filter, paragraph 44).

Regarding claim 2, The emissions-suppression circuit of claim 1 wherein the first frequency range is associated with a public safety frequency band and the notch filter is configured to implement a specification associated with the public safety frequency band (As known in the art, VHF public safety band is between 25 – 50 MHz, while the notch filter in Oka is at 40MHz).

Regarding claim 4, The emissions-suppression circuit of claim 1 wherein the duplexer includes a receive filter, the transmit filter and the receive filter being associated with a same frequency band (please refer to Fig. 3 and Fig. 5 as mentioned above).

Regarding claim 9, A radio-frequency module comprising: 
a packaging substrate (piezoelectric substrate, paragraph 41); 
a first filter (notch filter, 120A, Fig. 3) implemented on the packaging substrate and configured to attenuate signals associated with one or more frequencies (associated frequency with the system, specifically as shown in Fig. 5, paragraph 32, paragraph 44); 
a switch assembly (switch, 140A of Fig. 3) implemented on the packaging substrate and coupled to the first filter, the switch assembly including a first switch, the switch assembly being configured to implement a filter state in which the first filter and the first switch are part of a transmit path, and (ii) implement a bypass state in which the transmit path bypasses the first filter and the first (as shown in Fig. 3, when the switch is connected to notch filter, the transmission path is connected with notch filter, and when it is not connected to notch filter it bypasses the notch filter, paragraph 32)) and -3-Application No.: 17/086,346 
Filing Date:October 31, 2020a second filter (transmission filter, 110A of Fig. 3) implemented on the packaging substrate and coupled to the switch assembly ((please refer to Fig. 5, shows the frequency range associated with the transmission filter and notch filter, paragraph 44).

Regarding claim 10, the radio-frequency module substantially same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 17, A radio-frequency device comprising: 
a power amplifier (power amplifier, 130 of Fig. 3); 
a notch filter (notch filter, 120A of Fig. 3); 
a switch assembly (switch, 140A of Fig. 3) coupled to the power amplifier and the notch filter, the switch assembly including a first switch, the switch assembly being configured to, in a filter state, couple the notch filter and the first switch to a transmit path and configured to, in a bypass state, decouple the notch filter and the first switch from the transmit path (as shown in Fig. 3, when the switch is connected to notch filter, the transmission path is connected with notch filter, and when it is not connected to notch filter it bypasses the notch filter, paragraph 32); 
a controller coupled to the switch assembly and configured to provide a control signal to the switch assembly (control signal CS1 via the controller coupled to the switch controls the switch 140A); 
a duplexer coupled to the switch assembly (duplexer, 102 of Fig. 3); and 
an antenna coupled to the duplexer (antenna, 101 of Fig. 3).

Regarding claim 18, the radio-frequency module substantially same limitations as claim 6, thus the same rejection is applicable.

Regarding claim 20, the radio-frequency module substantially same limitations as claim 2, thus the same rejection is applicable.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 3, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2012/0231751, Oka hereafter) in further view of Immonen et al. (US 2015/0351054, Immonen hereafter).

Regarding claim 3, Oka teaches The emissions-suppression circuit of claim 1, even thogh it discloses having broadband and narrowband however does not specifically teach the first frequency range is about 769 MHz to 775 MHz and the second frequency range is about 777 MHz to 787 MHz.
	Immonen teaches wherein the first frequency range is about 769 MHz to 775 MHz and the second frequency range is about 777 MHz to 787 MHz (One particular LTE band of interest in the U.S. is Band 13, which comprises a range of 777 to 787 MHz for uplink (i.e. device to network) transmission and 746 to 756 MHz for downlink (i.e. network to device) transmission. This band range is also known as "Block C" in regulatory parlance. In the U.S., a 700 -MHz Public Safety Narrow Band (PSNB) comprises the range of 799 to 805 MHz for uplink and 769 to 775 MHz for downlink, paragraph 7).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Immonen’s public safety band of 769 – 775 and 777  - 787 with the system of Oka. One would be motivated to combine these teachings because in doing so it can provide proper communication in the public safety band. One would be motivated to combine the teachings because these bands provides spurious emission with low power.

Regarding claim 11, the radio-frequency module substantially same limitations as claim 3, thus the same rejection is applicable (769 – 775 and 777 – 787 are adjacent to one another as mentioned above in claim 3). 

Regarding claim 18, the radio-frequency module substantially same limitations as claim 11, thus the same rejection is applicable. 

10.	Claim(s) 7 – 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2012/0231751, Oka hereafter) in further view of Ali-Ahmad (US 2014/0313947).

Regarding claim 7, Oka teaches claim 1, however does not specifically disclose single-pole-double-throw switch and/or single-pole-single-throw switch. 
	Ali-Ahmad teaches The emissions-suppression circuit of claim 1 wherein the switch assembly includes a single-pole-double-throw switch and a single-pole-single-throw switch, the switch assembly being configured to, in the bypass state, control the single-pole-double- throw switch to bypass the notch filter and the single-pole-single-throw switch (Although some examples of the invention have been illustrated in the figures with respect to use of single-pole single throw switches, it is envisaged that any number of single pole (or double pole) N-throw switches may be used, dependent for example on the number of transmit or receive paths being supported, the architecture employed or the wireless communication standards supported. For example in the illustrated example, four single pole, single throw switches are illustrated; whereas it is envisaged that in other examples two single pole double throw switches may be implemented, with the selected paths dependent upon whether a selected receiver path and corresponding transmitter path is operating in either a normal duplex mode of operation or a reverse duplex mode of operation, paragraph 56).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Ali-Ahmad’s single pole single throw and single pole double throw with the system of Oka. One would be motivated to combine these teachings because in doing so it can provide routing of the signal. One would be motivated to combine the teachings because it can properly engage the filter and the bypass line.

Regarding claim 8, Oka with Ali-Ahmad teaches The emissions-suppression circuit of claim 6,
Oka further teaches wherein the switch is configured to couple to a power amplifier and the duplexer is configured to couple to an antenna (power amplifier, 256 of Fig. 2A, antenna, 130 - 131).

Regarding claim 16, the radio-frequency module substantially have the same limitations as claim 7, thus the same rejection is applicable.
Allowable Subject Matter
11.	Claims 5 – 6, 14 - 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632